Case 8:19-cv-01516-CEH-JSS Document 28 Filed 08/23/19 Page 1 of 3 PageID 211




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 AWP, INC., an Ohio Corporation,                       )
                                                       )
                                                       )
                   Plaintiff,                          )
                                                       )
 v.
                                                       )
 SOUTHEASTERN TRAFFIC SUPPLY,                          )
                                                       )         Cause No. 8:19-cv-01516-MSS-JSS
 LLC, BRIAN SINAR, AUGUSTO
 SIKAFFY, DANIEL JEZIORKOWSKI,                         )
 TIMOTHY DAVENPORT, ROSS SMITH                         )
 and JOHN DOES 1 THROUGH 10.                           )
                                                       )
                  Defendants.                          )
                                                       )

                      MOTION FOR ENTRY OF DEFAULT AGAINST
                        DEFENDANT TIMOTHY DAVENPORT

       Plaintiff AWP, Inc., through counsel and pursuant to Federal Rule of Civil Procedure 55(a)

and Local Rule 1.07(b), hereby applies to the Clerk for entry of default against Defendant Timothy

Davenport (“Defendant Davenport”). In support of such application, Plaintiff shows as follows:

       1.       Plaintiff filed its complaint in this action on June 21, 2019 (Doc. 1).

       2.       As shown by the attached Affidavit of Service (Doc. 20), process server Bill Rose

personally served Defendant Timothy Davenport with the complaint and summons on July 6, 2019

at 10:50 a.m.

       3.       Pursuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i) Defendant Davenport’s

deadline for filing an answer or other responsive pleading was July 29, 2019.

       4.       As of the filing of this Motion, Defendant Davenport has failed to file any answer

or other pleading responsive to the complaint with which he was served.




                                                        1
                                  GORDON & REES SCULLY MANSUKHANI
                                100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 8:19-cv-01516-CEH-JSS Document 28 Filed 08/23/19 Page 2 of 3 PageID 212




       5.      Federal Rule of Civil Procedure 55(a) provides that “[w]hen a party against whom

a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the Clerk must enter the party’s default.”

       6.      Local Rule 1.07(b) provides, in relevant part, that “[w]hen service of process has

been effected but no appearance or response is made within the time and manner provided by Rule

12, Fed.R.Civ.P., the party effecting service shall promptly apply to the Clerk for entry of default

pursuant to Rule 55(a), Fed.R.Civ.P.”

       7.      Because Defendant Davenport has failed to file any timely answer or responsive

pleading, and has failed to otherwise defend the action, the Clerk must enter default against him

pursuant to the above quoted rules.

       WHEREFORE, Plaintiff AWP, Inc. respectfully applies to the Clerk of Court for entry of

default against Defendant Timothy Davenport.

       This the 23rd day of August, 2019.

                                                     s/ Robin Taylor Symons              l
                                                     Robin Taylor Symons, FBN 356832
                                                     Rsymons@gordonrees.com
                                                     Jacqueline M. De Leon, FBN 115576
                                                     Jmdeleon@gordonrees.com
                                                     GORDON & REES
                                                     SCULLY MANSUKHANI
                                                     100 SE Second Street, Suite 3900
                                                     Miami, Florida 33131
                                                     Tel: 305-428-5330 Fax: 877-644-6209
                                                     -and-
                                                     Jack. M. Strauch, admitted Pro Hac Vice
                                                     jstrauch@sgandm.com
                                                     R. Austin Oyler, admitted Pro Hac Vice
                                                     aoyler@sgandm.com
                                                     Strauch Green & Mistretta, P.C.
                                                     154 Dornach Way
                                                     Bermuda Run, NC 27006
                                                     Tel: 336-837-1061 Fax: 336-725-8867
                                                     Counsel for Plaintiff AWP, Inc.

                                                     2
                               GORDON & REES SCULLY MANSUKHANI
                             100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
                  Case 8:19-cv-01516-CEH-JSS Document 28 Filed 08/23/19 Page 3 of 3 PageID 213




                                                   CERTIFICATE OF SERVICE

                         I HEREBY CERTIFY that on August 23, 2019, the foregoing document was filed with the
                  Clerk of Court by using the CM/ECF system, that will serve a true and correct copy by electronic
                  notice on all counsel or parties of record listed on the Service List below.

                                                                       s/ Robin Taylor Symons        l
                                                                       Robin Taylor Symons


                  Service List

                  Carlotta J. Roos
                  Morgan, Lewis & Bockius LLP
                  200 South Biscayne Boulevard, Ste. 5300
                  Miami, FL 33131-2339
                  croos@morganlewis.com
                  Counsel for Defendants Southeastern Traffic Supply, LLC
                  Brian Sinar, Augusto Sikaffy, Daniel Jeziorkowski, Ross
                  Smith

                  Timothy Davenport
                  5400 Coraci Blvd.
                  Unit 5204
                  Port Orange, FL 32128
                  Tdavenport24@gmail.com




1191086/47051114v.1                                                    3
                                                 GORDON & REES SCULLY MANSUKHANI
                                               100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
